Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US 20150056549) in view of Takashi (JP 2013140235).
Regarding claim 1, Ikeda discloses a toner comprising a toner particle which comprises a binder resin, where the binder resin is a crystalline polyester resin ([0013]) as well as amorphous non-crystalline vinyl sites ([0223]-[0226]).  Ikeda further discloses a difference between the SP value of the crystalline polyester and a pigment dispersant additive is between -1.5 and 0.8 cal/cm3 (abstract, [0013]).  However, Ikeda does not disclose an organosilicon polymer particles on the surface of the toner, and the amount of water adsorbed by the organosilicon polymer particles being not more than 20 mg/g.
	Takashi teaches a toner with silicone resin particles on the toner particles ([0010]). Takashi further teaches the silicone resin particles adsorb 0.24-0.3% by mass when tested at 32°C and 80% humidity ([0091], [0096]), which is less than 20 mg/g (2% by mass).  Takashi also teaches if the amount of adsorbed water exceeds 1% by mass, the printing durability of the toner may deteriorate ([0069]), and by adding silicone resin additive particles to the toner, specifically silicone resin particles which adsorb 1.0% by mass or less, then the toner will have excellent printing durability and be free from vertical streaks ([0010]-[0011]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to add silicone resin additive particles to reduce water adsorption of the toner, improving print durability and quality.
	Regarding claim 8, modified Ikeda discloses all limitations as set forth above. Ikeda further discloses the content of crystalline polyester resin in the binder resin as between 3 parts and 50 parts, per 100 parts by mass of the vinyl copolymer, 3-33 mass% (Ikeda [0236]).
	Regarding claim 9, modified Ikeda discloses all limitations as set forth above. Ikeda further discloses the SP value of the crystalline polyester in the binder, between 9.1 and 9.6 (Ikeda Table 18).
	Regarding claim 10, modified Ikeda discloses all limitations as set forth above. Ikeda further discloses the crystalline polyester is synthesized by polycondensation of aliphatic dicarboxylic acid with aliphatic diol (Ikeda [0201]).  Ikeda discloses examples of the aliphatic dicarboxylic acids used ranging from oxalic acid to sebacic acid and larger (Ikeda [0203]).  Ikeda further discloses examples of the aliphatic diols used ranging ethylene glycol to nonamethylene glycol (Ikeda [0205]).
Claim(s) 2, 4, 5, 6, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US 20150056549) in view of Takashi (JP 2013140235) as applied to claim 1 above, and further in view of Terui (US 2020026208).
	Regarding claim 2, modified Ikeda discloses all limitations as set forth above.  However, Ikeda does not disclose the coverage of the organosilicon polymer particles.  Terui teaches the proportion of coverage of the organosilicon protrusions (aka particles) is 0.30 to 0.90, or 30 to 90% coverage (Terui [0048]).	  Terui further teaches its toner, with the additive organosilicon polymer particle/protrusions on the surface improve transferability and long term use (Terui [0002], [0011]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to include the organosilicon polymer particles to improve transferability and long term service life.
Regarding claim 4, modified Ikeda discloses all limitations as set forth above. Terui teaches the organosilicon is 1.0 to 10.0 mass% of the toner particle.
Regarding claim 5, modified Ikeda discloses all limitations as set forth above.  Terui teaches the number-average diameter of the organosilicon protrusion/particle is from 20-80nm.
Regarding claim 6, modified Ikeda discloses all limitations as set forth above.  Terui teaches the composition of the organosilicon polymer used as an additive in the toner, specifically with the formula R-SiO3/2, where R represents an alkyl group having 1-6 carbon atoms or a phenyl group.  ([0053]-[0054]).  
While Terui does not explicitly teach in 29Si-NMR measurement of the organosilicon polymer particle, the ratio of the peak area derived from silicon having a T3 unit structure with respect to a total area of peaks derived from all silicon element contained in the organosilicon polymer particle being from 0.50 to 1.00, it is submitted the instant application and Terui both disclose production of the organosilicon particle using similar methods and reactants, detailed in the instant application ([0051]-[0058]), and Terui ([0058]-[0068]). Based on the close similarity of the manufacturing of the organosilicon polymer particle Terui will also result in a 29Si-NMR measurement of the organosilicon polymer particle, the ratio of the peak area derived from silicon having a T3 unit structure to the total area of silicon peaks being 0.5 to 1.00.
	Regarding claim 11, modified Ikeda discloses all limitations as set forth above.  While modified Ikeda does not explicitly teach a fixing index of the organosilicon polymer particle on a polycarbonate film, Terui details an organosilicon polymer particle protrusion with the same physical and chemical structure as the instant application, ([0017]-[0024]) noted above. Further Terui teaches that the specified structure of the organosilicon protrusion makes it resistant to migration from the toner to the electrostatic image bearer (the photosensitive member), (Terui [0040]-[0046]). The instant application notes the polycarbonate film used to measure the fixing index is used to simulate the surface layer of a photosensitive member ([0160]). Therefore, the fixing index of modified Ikeda in view of Terui  would be expected to be within the claimed range of not more than 4.5.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US 20150056549) in view of Takashi (JP 2013140235) as applied to claim 1 above, and further in view of Tanigawa (JP 3696954).
Regarding claim 3, modified Ikeda discloses all limitations as set forth above. Modified Ikeda does not teach the wettability of the organosilicon polymer particles.  Tanigawa teaches a toner with an organosilicon particles, silane compounds, coated on it, having a methanol wettability half value of 55% or more ([0050]).  Tanigawa further teaches the measurement of half-value methanol wettability is carried out using 780nm light ([0059]).  Tanigawa further teaches adding the external additives, including the silane compounds, can improve various image characteristics, such as density uniformity and fogging, as well as improving chargeability and fluidity ([0005]-[0006]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to use external additives, such as silane compounds, on the toner particles, to improve fogging issues.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US 20150056549) in view of Takashi (JP 2013140235) as applied to claim 1 above, and further in view of Okuda (US 20190369512).
Regarding claim 7, modified Ikeda discloses all limitations as set forth above. Modified Ikeda does not teach the ratio of oxygen atoms derived from silanol groups.  Okuda teaches as the amount of -SiO3/2 increases and the ratio of silanol groups decreases the chargeability of the toner increases, and has better environmental stability ([0112]).  Okuda further teaches that 100% -SiO3/2 is groups are preferred it is more reasonable to expect 40-80% of the Si structures to be SiO3/2, therefore making the ratio of oxygen atoms in the organosilicon polymer derived from silanol 50% or less.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to limit the ratio of oxygen atoms  derived from silanol groups in the organosilicon polymer, for a more environmentally stable toner.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US 20150056549) in view of Takashi (JP 2013140235) as applied to claim 1 above, and further in view of Zenitani (US 20170227861).
Regarding claim 12, modified Ikeda discloses all limitations as set forth above. Modified Ikeda does not teach the dispersity evaluation index of the organosilicon polymer particles, or detail of the distance between the additive particles. Zenitani teaches that additive particles applied in a uniform state improve flowability of the toner ([0053]). Zenitani further teaches a method of adding the particles to the toner in a uniform state and uniform structure ([0046]-[0050]). The uniform state detailed here along with the high dispersibility of the additive particles to the toner particles means there is small variation in the distance between the particles. Low variation in the distance between particles would result in a low dispersity evaluation index, as noted by the instant application, ([0175]-[0177]). As such a person having ordinary skill in the art would recognize the uniform state of the additive particles would result in a low dispersity evaluation index.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to utilize the uniform state of the additives as taught by Zenitani to improve the flowability of the toner, ([0053]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nagaoka (US 20200379363) teaches toner with silane compound coated additive particles result in water adsorption of 1.5-10 mg/g at 30°C and 100% humidity.  ([0150]-[0151]).
Matsumura (WO 2020045037) teaches toner specifically with a methanol wettability (hydrophobicity) of 60% or more, for improved environmental stability, and durability.
Furui (US 20200209768) teaches a toner with organosilicon polymer fine particles having a methanol wettability of 50-70%.  Furui teaches the specified range results in improved charging performance and prevents reduction in image density ([0102]-[0103]).
Arimura (US 20160378003) teaches a toner with an organosilicon polymer on the surface, the organosilicon polymer having the formula R-SiO3/2, where R represents an alkyl group having 1-6 carbon atoms, or a phenyl group.  Arimura further teaches 29Si-NMR measurement of the toner shows the peak area of the T3 structure of the organosilicon polymer is 40% or more ([0043]-[0044]).
Yamawaki (US 20170329246) teaches reducing the silanol groups and increasing -SiO3/2 groups, preferably 40% or more of the silicon groups being -SiO3/2, ([0029]). Yamawaki further teaches by increasing SiO3/2 percentages vs silanol groups, environmental stability and resistance to soiling the photoconductive member are increased ([0029])
Yagi (US 20190369529) teaches the organosilicon polymer particles having 40% or more of the silicon groups being in the -SiO3/2 structure, as detected by 29Si-NMR measurement ([0132]). Yagi further teaches that this reduces the silanol groups which improves environmental stability and contamination resistance ([0132]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES COLLINS SULLIVAN IV whose telephone number is (571)272-2208. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.S./               Examiner, Art Unit 4162   		/DUANE SMITH/                                                                                       Supervisory Patent Examiner, Art Unit 1737